 
January 19, 2010
 
Mr. H. Walt Dunagin
Executive Vice President
Reef Oil & Gas Partners, L.P.
Reef Exploration, L.P.
1901 North Central Expressway, Suite 300
Richardson, Texas 75080
 
Re:     Third Party Consents
 
Dear Walt:
 
Reference is made to that certain Purchase and Sale Agreement dated December 18,
2009 and effective as of December 1, 2009 by and between RCWI, L.P. (“Buyer”)
and Azalea Properties, Ltd. (“Seller”) providing for the purchase by Buyer of
certain assets of Seller (the “PSA”). All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Purchase Agreement.
 
Pursuant to Section 3.01(f) of the PSA, Seller is required to list on the
Schedules to the PSA all Material Contracts affecting the Interests. However, as
of the Closing Date, Seller was only able to obtain information sufficient to
list a subset of the Material Contracts, as set forth on Schedule 3.01(f). By
their execution hereof, Seller and Buyer hereby acknowledge and agree that
Seller’s failure to list all of the Material Contracts on Schedule 3.01(f) shall
not constitute a breach of the PSA by Seller, and Seller shall have no further
obligations with respect thereto.
 
Additionally, pursuant to the PSA, Seller is required to obtain third party
consents necessary to assign certain of the Interests to Buyer at Closing as set
forth on Schedule 3.01(f) (the “Required Consents”). By their execution hereof,
Buyer and Seller hereby acknowledge and agree that Seller was unable to obtain
and deliver the Required Consents at Closing.
 
Buyer and Seller further agree that if, during the six (6) month period
following Closing (the “Post Closing Period”), any Required Consent is denied,
resulting in Buyer not obtaining Marketable Title to the affected Interest,
Buyer shall notify Seller within five (5) business days following receipt of
such third party’s refusal to grant consent to assign the Interest (a
“Nonconsent Lease”). In such event, Seller shall refund to Buyer (“Rescission
Right”) an amount equal to the proportionate share of the Adjusted Final Value
(set forth on Exhibit B to the PSA) affected by the Nonconsent Lease, and Buyer
shall execute and deliver to Seller an executed Assignment, Conveyance and Bill
of Sale, in the same form Seller delivered to Buyer at Closing, conveying the
Interests back to
  
 

--------------------------------------------------------------------------------

 
  
Seller, free and clear of all liens, mortgages, security interests,
encumbrances, burdens and claims of any kind. Notwithstanding anything contained
herein to the contrary, Buyer shall not have a Rescission Right if the Adjusted
Final Value of the affected Interests is less than $100,000.
  
Buyer and Seller agree to use commercially reasonable efforts to obtain the
Required Consents and to act in good faith in the pursuit thereof. Buyer and
Seller further agree that if any Required Consent is not obtained, but not
affirmatively denied, it shall not be deemed to be denied and Buyer shall not
have a Rescission Right respect to that Interest.
 
If, within five (5) days following the expiration of the Post Closing Period,
Buyer has not notified Seller of any Nonconsent Lease, Buyer shall be deemed to
have waived its Rescission Rights.
 
SIGNATURE PAGE FOLLOWS

 
2

--------------------------------------------------------------------------------

 
 
Please indicate your acceptance of the terms hereof by executing this Letter
below.
 
Very truly yours,
 
Azalea Properties, Ltd.
   
By:  
Maple Ridge Property Company
 
Its sole general partner
       
By:  
/s/ Frances Marianne Talbot
   
Frances Marianne Talbot
   
President



Accepted and Agreed to
this 19 day of January 2010:
     
RCWI, L.P.
   
By:  
RCWI, GP, LLC
 
Its general partner
       
By:  
/s/ Michael J. Mauceli
   
Michael J. Mauceli, Manager


 
3

--------------------------------------------------------------------------------

 